I concur in all that Mr. Justice Henshaw says with reference to the construction of the language of the constitution whereby a liability of employers to compensate "their employees" is extended to include a compulsion upon them to recompense dependents of such employees. I also concur in all that he says with reference to the award of full compensation against one of numerous coemployers. It seems to me that the result reached by the majority of the court permits an injustice which calls for just such vigorous protest as my learned brother makes.
Rehearing denied.